UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) John Mueller Leuthold Weeden Capital Management 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: December 31, 2013 Item 1. Schedule of Investments. Leuthold Core Investment Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Fair Value COMMON STOCKS - 69.27% Aerospace & Defense - 4.31% AAR Corp. $ Alliant Techsystems, Inc. Boeing Co. Exelis, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Moog, Inc. - Class A (a) Northrop Grumman Corp. Raytheon Co. Triumph Group, Inc. Air Freight & Logistics - 0.03% Hyundai Glovis Co., Ltd. (b) Airlines - 4.64% Air China, Ltd. (b) Alaska Air Group, Inc. American Airlines Group, Inc. (a) China Southern Airlines Co., Ltd. (b) Copa Holdings SA - Class A (b) Delta Air Lines, Inc. Ryanair Holdings PLC - ADR (a) Southwest Airlines Co. Auto Components - 0.15% Halla Visteon Climate Control Corp. (b) Hyundai Mobis (b) Pyeong Hwa Automotive Co., Ltd. (a)(b) Sungwoo Hitech Co., Ltd. (b) Xinyi Glass Holdings, Ltd. (b) Automobiles - 0.11% Hyundai Motor Co. (b) Tata Motors, Ltd. - ADR Building Products - 0.03% China Lesso Group Holdings, Ltd. (b) Chemicals - 0.15% Aeci, Ltd. (b) China BlueChemical, Ltd. (b) China General Plastics Corp. (b) China Lumena New Materials Corp. (b) Grand Pacific Petrochemical (b) Gubre Fabrikalari TAS (a)(b) Kukdo Chemical Co., Ltd. (a)(b) Uralkali OSJC - GDR Commercial Banks - 0.31% Bangkok Bank PCL - NVDR Bank of China, Ltd. (b) China CITIC Bank Corp., Ltd. (b) DBS Group Holdings, Ltd. (b) Krung Thai Bank PCL - NVDR Sberbank of Russia - ADR Commercial Services & Supplies - 0.03% Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (b) $ Computers & Peripherals - 3.92% EMC Corp. Lenovo Group, Ltd. (b) Lexmark International, Inc. - Class A Lite-On Technology Corp. (b) Pegatron Corp. (b) QLogic Corp. (a) SanDisk Corp. Seagate Technology PLC (b) Western Digital Corp. Construction & Engineering - 0.05% China Singyes Solar Technologies Holdings, Ltd. (b) Wilson Bayly Holmes-Ovcon, Ltd. (b) Construction Materials - 0.06% China Shanshui Cement Group, Ltd. (b) Indocement Tunggal Prakarsa Tbk PT (b) Semen Indonesia Persero Tbk PT (b) Consumer Finance - 5.35% American Express Co. Capital One Financial Corp. Discover Financial Services Ezcorp, Inc. - Class A (a) Portfolio Recovery Associates, Inc. (a) SLM Corp. Containers & Packaging - 0.01% CPMC Holdings, Ltd. (b) Distributors - 0.07% Dogus Otomotiv Servis ve Ticaret AS (b) Imperial Holdings, Ltd. (b) Jardine Cycle & Carriage, Ltd. (b) Xinhua Winshare Publishing and Media Co., Ltd. (b) Diversified Consumer Services - 4.53% Apollo Group, Inc. - Class A (a) Bridgepoint Education, Inc. (a) Capella Education Co. (a) DeVry Education Group, Inc. ITT Educational Services, Inc. (a) New Oriental Education & Technology Group - ADR Strayer Education, Inc. (a) Diversified Financial Services - 1.39% CBOE Holdings, Inc. Fubon Financial Holding Co., Ltd. (b) Interactive Brokers Group, Inc. - Class A Diversified Telecommunication Services - 0.07% China Communications Services Corp., Ltd. (b) ChinaTelecomCorp.,Ltd. - ADR Telekomunikasi Indonesia Persero Tbk PT - ADR Electric Utilities - 0.06% PGE SA (b) Tauron Polska Energia SA (b) Electrical Equipment - 0.01% Boer Power Holdings, Ltd. (b) $ Electronic Equipment, Instruments & Components - 4.92% Arrow Electronics, Inc. (a) Avnet, Inc. Benchmark Electronics, Inc. (a) Delta Electronics Thailand PCL - NVDR (b) Flextronics International, Ltd. (a)(b) Ingram Micro, Inc. (a) Insight Enterprises, Inc. (a) Jabil Circuit, Inc. Jahwa Electronics Co., Ltd. (a)(b) Samsung Electro-Mechanics Co., Ltd. (b) Sanmina Corp. (a) SYNNEX Corp. (a) TE Connectivity, Ltd. (b) Food & Staples Retailing - 4.29% CVS Caremark Corp. Eurocash SA (b) Grupo Comercial Chedraui SA de CV (b) Magnit OJSC - GDR Walgreen Co. Food Products - 0.12% Biostime International Holdings, Ltd. (b) Lotte Food Co., Ltd. (b) Tereos Internacional SA (b) Tongaat Hulett, Ltd. (b) Gas Utilities - 0.02% Perusahaan Gas Negara Persero Tbk PT (b) Health Care Equipment & Supplies - 0.04% i-SENS, Inc. (a)(b) Mindray Medical International, Ltd. - ADR Health Care Providers & Services - 10.38% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Henry Schein, Inc. (a) Humana, Inc. Life Healthcare Group Holdings, Ltd. (b) Magellan Health Services, Inc. (a) McKesson Corp. Molina Healthcare, Inc. (a) Patterson Companies, Inc. PharMerica Corp. (a) Shanghai Pharmaceuticals Holding Co., Ltd. (b) UnitedHealth Group, Inc. WellCare Health Plans, Inc. (a) WellPoint, Inc. Hotels, Restaurants & Leisure - 0.05% Genting Bhd (b) SJM Holdings, Ltd. (b) Household Durables - 0.19% Even Construtora e Incorporadora SA (b) $ Ez Tec Empreendimentos e Participacoes SA (b) Haier Electronics Group Co., Ltd. (b) Steinhoff International Holdings, Ltd. (b) Techtronic Industries Co. (b) Independent Power Producers & Energy Traders - 0.02% First Gen Corp. (b) Industrial Conglomerates - 0.02% Bidvest Group, Ltd. (b) Sigdo Koppers SA (b) Insurance - 5.08% American Financial Group, Inc. American International Group, Inc. Assurant, Inc. Genworth Financial, Inc. - Class A (a) Hartford Financial Services Group, Inc. Hyundai Marine & Fire Insurance Co., Ltd. (b) LIG Insurance Co., Ltd. (b) PICC Property & Casualty Co., Ltd. (b) Powszechny Zaklad Ubezpieczen SA (b) Shin Kong Financial Holdings Co., Ltd. (b) Internet Software & Services - 0.15% SouFun Holdings, Ltd. - ADR Tencent Holdings, Ltd. (b) Yandex NV (a)(b) IT Services - 9.24% Accenture PLC - Class A (b) Alliance Data Systems Corp. (a) Amdocs, Ltd. Cielo SA (b) Cognizant Technology Solutions Corp. - Class A (a) Computer Sciences Corp. Convergys Corp. CoreLogic, Inc. (a) DST Systems, Inc. Fiserv, Inc. (a) FleetCor Technologies, Inc. (a) Gartner, Inc. (a) Global Payments, Inc. International Business Machines Corp. Jack Henry & Associates, Inc. Mastercard, Inc. - Class A Sapient Corp. (a) Total System Services, Inc. Visa, Inc. - Class A Western Union Co. Media - 0.03% Global Mediacom Tbk PT (b) Metals & Mining - 0.04% Kumba Iron Ore, Ltd. (b) Oil, Gas & Consumable Fuels - 0.39% China Petroleum & Chemical Corp. - ADR $ CNOOC, Ltd. - ADR Cosan, Ltd. - Class A (b) Lukoil OAO - ADR Polskie Gornictwo Naftowe i Gazownictwo SA (b) PTT Exploration & Production PCL - NVDR PTT PCL - NVDR Rosneft OAO - GDR Sasol, Ltd. - ADR Paper & Forest Products - 0.07% Duratex SA (b) Fibria Celulose S.A. - ADR (a) Personal Products - 0.05% AMOREPACIFIC Group (b) Pharmaceuticals - 0.15% Aspen Pharmacare Holdings, Ltd. (b) China Shineway Pharmaceutical Group, Ltd. (b) Dr Reddy's Laboratories, Ltd. - ADR Richter Gedeon Nyrt (b) Real Estate Management & Development - 0.19% Alam Sutera Realty Tbk PT (b) Bumi Serpong Damai PT (b) Franshion Properties China, Ltd. (b) K Wah International Holdings, Ltd. (b) NewWorldDevelopment Co.,Ltd. (b) Shimao Property Holdings, Ltd. (b) UOL Group, Ltd. (b) Wing Tai Holdings, Ltd. (b) Road & Rail - 0.91% Canadian Pacific Railway, Ltd. (b) ComfortDelGro Corp., Ltd. (b) Semiconductors & Semiconductor Equipment - 0.94% Formosa Sumco Technology Corp. (b) MediaTek, Inc. (b) Parade Technologies, Ltd. (b) Samsung Electronics Co., Ltd. (b) Synaptics, Inc. (a) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Vanguard International Semiconductor Corp. (b) Software - 0.03% Asseco Poland SA (b) Specialty Retail - 6.24% Advance Auto Parts, Inc. Asbury Automotive Group, Inc. (a) AutoNation, Inc. (a) AutoZone, Inc. (a) CarMax, Inc. (a) Group 1 Automotive, Inc. Lithia Motors, Inc. - Class A O'Reilly Automotive, Inc. (a) Penske Automotive Group, Inc. Textiles, Apparel & Luxury Goods - 0.05% Grendene SA (b) $ Shenzhou International Group Holdings, Ltd. (b) Thrifts & Mortgage Finance - 0.01% Malaysia Building Society Bhd (b) Transportation Infrastructure - 0.02% Arteris SA (b) Water Utilities - 0.06% Cia de Saneamento Basico do Estado de Sao Paulo - ADR Wireless Telecommunication Services - 0.29% Advanced Info Service PCL - NVDR China Mobile, Ltd. - ADR ENTEL Chile SA (b) Mobile Telesystems OJSC - ADR MTN Group, Ltd. (b) SK Telecom Co., Ltd. - ADR SmarTone Telecommunications Holdings, Ltd. (b) Tim Participacoes SA - ADR Tower Bersama Infrastructure Tbk PT (b) Turkcell Iletisim Hizmetleri AS - ADR TOTAL COMMON STOCKS (Cost $447,264,951) $ PREFERRED STOCKS - 0.05% Commercial Banks - 0.02% Itau Unibanco Holding SA - ADR $ Food & Staples Retailing - 0.03% Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR TOTAL PREFERRED STOCKS (Cost $417,777) $ INVESTMENT COMPANIES - 10.94% Exchange Traded Funds - 10.94% CurrencyShares Japanese Yen Trust (d) $ iShares CMBS ETF iShares iBoxx $ Investment Grade Corporate Bond ETF iShares JP Morgan USD Emerging Markets Bond ETF iShares MBS ETF PIMCO 0-5 Year High Yield Corporate Bond Index Exchange-Traded Fund PowerShares Build America Bond Portfolio PowerShares International Corporate Bond Portfolio PowerShares Senior Loan Portfolio SPDR Barclays International Corporate Bond ETF SPDR Barclays International Treasury Bond ETF SPDR Barclays Short-Term International Treasury Bond ETF Vanguard Mortgage-Backed Securities ETF TOTAL INVESTMENT COMPANIES (Cost $94,098,063) $ Principal Amount CORPORATE BONDS - 2.50% Biotechnology - 0.18% Amgen, Inc. 4.100%, 06/15/2021 $ $ Capital Markets - 0.60% Goldman Sachs Group, Inc. 6.150%, 04/01/2018 Electric Utilities - 0.17% Duke Energy Corp. 3.950%, 09/15/2014 $ $ Health Care Providers & Services - 0.34% Coventry Health Care, Inc. 5.950%, 03/15/2017 Industrial Conglomerates - 0.55% General Electric Co. 5.250%, 12/06/2017 Oil, Gas & Consumable Fuels - 0.58% Enterprise Products Operating LLC. 5.600%, 10/15/2014 Petrohawk Energy Corp. 7.250%, 08/15/2018 Tobacco - 0.08% Altria Group, Inc. 9.700%, 11/10/2018 TOTAL CORPORATE BONDS (Cost $19,855,882) $ UNITED STATES TREASURY OBLIGATIONS - 2.97% United States Treasury Notes - 2.97% 1.375%, 09/30/2018 $ $ 1.375%, 11/30/2018 1.000%, 11/30/2019 2.125%, 08/31/2020 TOTAL UNITED STATES TREASURY OBLIGATIONS (Cost $25,572,216) $ FOREIGN GOVERNMENT BONDS/NOTES - 5.24% Federal Republic of Germany 3.500%, 07/04/2019 (b) EUR7,820,000 $ Government of United Kingdom 3.750%, 09/07/2020 (b) GBP2,950,000 Kingdom of Spain 3.750%, 10/31/2018 (b) EUR2,210,000 4.000%, 04/30/2020 (b) EUR4,110,000 Province of Manitoba Canada 1.750%, 05/30/2019 (b) USD3,800,000 Province of Ontario Canada 4.000%, 10/07/2019 (b) USD4,900,000 Republic of Italy 4.500%, 03/01/2019 (b) EUR2,190,000 4.250%, 09/01/2019 (b) EUR3,200,000 TOTAL FOREIGN GOVERNMENT BONDS/NOTES (Cost $42,929,396) $ SHORT-TERM INVESTMENTS - 4.95% Money Market Funds - 4.95% Shares Fidelity Institutional Money Market Funds - Government Portfolio, 0.01% (c)(e) $ TOTAL SHORT-TERM INVESTMENTS (Cost $41,094,783) $ Total Investments (Cost $671,233,068) - 95.92% $ Other Assets in Excess of Liabilities - 4.08% (e) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt EUR Euro GDR Global Depository Receipt GPB British Pound NVDR Non-Voting Depository Receipt USD U.S. Dollar (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of December 31, 2013. (d) Affiliated security. (e) All of a portion of the assets have been committed as collateral for open securities sold short. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Leuthold Core Investment Fund Schedule of Securities Sold Short - (a) December 31, 2013 (Unaudited) Shares Fair Value COMMON STOCKS - 4.94% Aerospace & Defense - 0.08% DigitalGlobe, Inc. $ Air Freight & Logistics - 0.03% UTi Worldwide, Inc. Building Products - 0.18% Armstrong World Industries, Inc. USG Corp. Chemicals - 0.03% Tronox, Ltd.- Class A Commercial Banks - 0.16% First Horizon National Corp. Texas Capital Bancshares, Inc. Commercial Services & Supplies - 0.23% ADT Corp. Covanta Holding Corp. Iron Mountain, Inc. Communications Equipment - 0.31% ARRIS Group, Inc. Aruba Networks, Inc. Palo Alto Networks, Inc. Riverbed Technology, Inc. Computers & Peripherals - 0.08% Diebold, Inc. Diversified Telecommunication Services - 0.21% CenturyLink, Inc. Level 3 Communications, Inc. TW Telecom, Inc. Electric Utilities - 0.23% FirstEnergy Corp. Pepco Holdings, Inc. Southern Co. Electrical Equipment - 0.14% General Cable Corp. GrafTech International, Ltd. Polypore International, Inc. Energy Equipment & Services - 0.07% McDermott International, Inc. Food Products - 0.11% B&G Foods, Inc. $ Dean Foods Co. Post Holdings, Inc. Gas Utilities - 0.13% ONEOK, Inc. Piedmont Natural Gas Co., Inc. Health Care Equipment & Supplies - 0.17% Haemonetics Corp. HeartWare International, Inc. Hologic, Inc. Volcano Corp. Health Care Providers & Services - 0.10% Brookdale Senior Living, Inc. Emeritus Corp. Hotels, Restaurants & Leisure - 0.20% Norwegian Cruise Line Holdings, Ltd. SeaWorld Entertainment, Inc. Six Flags Entertainment Corp. Household Durables - 0.16% KB Home Toll Brothers, Inc. Independent Power Producers & Energy Traders - 0.09% Calpine Corp. Internet Software & Services - 0.08% Equinix, Inc. Media - 0.28% Lamar Advertising Co. - Class A Liberty Global PLC - Class A (b) New York Times Co. - Class A Thomson Reuters Corp. Metals & Mining - 0.30% Allegheny Technologies, Inc. ArcelorMittal - NYS Coeur Mining, Inc. Southern Copper Corp. Oil, Gas & Consumable Fuels - 0.49% Alpha Natural Resources, Inc. Encana Corp. (b) Halcon Resources Corp. Kinder Morgan, Inc. SandRidge Energy, Inc. Teekay Corp. (b) Williams Companies, Inc. Professional Services - 0.02% Acacia Research Corp. Real Estate Investment Trusts (REITs) - 0.47% American Tower Corp. $ AvalonBay Communities, Inc. Digital Realty Trust, Inc. Equity Residential Realty Income Corp. Regency Centers Corp. Semiconductors & Semiconductor Equipment - 0.17% ASML Holding NV - NYS Cypress Semiconductor Corp. Software - 0.23% Advent Software, Inc. Autodesk, Inc. Jive Software, Inc. Nuance Communications, Inc. Specialty Retail - 0.08% Select Comfort Corp. Transportation Infrastructure - 0.03% Macquarie Infrastructure Co., LLC Wireless Telecommunication Services - 0.08% Crown Castle International Corp. TOTAL COMMON STOCKS (Proceeds $40,288,465) $ INVESTMENT COMPANIES - 0.20% Exchange Traded Funds - 0.20% SPDR Dow Jones Industrial Average ETF Trust $ TOTAL INVESTMENT COMPANIES (Proceeds $1,536,596) $ TOTAL SECURITIES SOLD SHORT (Proceeds $41,825,061) - 5.14% $ Percentages are stated as a percent of net assets. NYS New York Registry Shares (a) All securities sold short are non-income producing. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows*: Leuthold Core Investment Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2013 The Funds have adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the following three levels: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2013: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks Aerospace & Defense $ $
